DETAILED ACTION

Reasons for Allowance
Claims 1-14 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant arguments/ Remarks filed on 07/13/2022 conjunction with the remarks pages 8-11 have been reviewed by the examiner in view of the prior art of record and it is agreed that the prior art of record does not teach the independent claims 1 and 13.
Claims 2-12 and 19 are allowed as depending from claim 1.
Claims 14-15,18 and 20 are allowed as depending from claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302.  The examiner can normally be reached on 9 am -6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKELAW TESHALE
Primary Examiner
Art Unit 2653


/AKELAW TESHALE/
Primary Examiner, Art Unit 2653